SO ORDERED.

DONE and SIGNED March 13, 2019.




                                        ________________________________________
                                        JOHN S. HODGE
                                        UNITED STATES BANKRUPTCY JUDGE
         ____________________________________________________________




                      UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

IN RE:                                  §                     Case Number: 19-10027
                                        §
Mark Wayne Grigsby                      §                     Chapter 13
Darita Lashon Grigsby                   §
                                        §
Debtors                                 §


                             Memorandum of Decision

        Before the Court are three motions: (1) a Motion for Conversion of Case to Case

under Chapter 7 or to Dismiss Case with Sanction Under 11 U.S.C. § 105(a) (Doc. 26)

filed by party-in-interest and creditor Lake Pointe Place Homeowners Association,

Inc. (“Lake Pointe”) (the “Lake Pointe Motion”); (2) a Motion to Dismiss Case with

Sanctions, or, in the Alternative Motion to Convert the Case to a Chapter 7 (Doc. 32)

filed by secured creditor Barksdale Federal Credit Union (“BFCU”) (the “BFCU

                                             
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 1 of 21
Motion”); and (3) a Motion to Dismiss Case (Doc. 19) filed by joint debtors Mark

Wayne Grigsby and Darita Lashon Grigsby (collectively “Debtors”) (the “Debtors’

Motion”).

         The Lake Pointe Motion, the BFCU Motion, and the Debtors’ Motion were the

subject of a combined trial on February 27, 2019, wherein the Court heard arguments

of counsel and testimony in support of Lake Pointe’s and BFCU’s assertion that

Debtors filed this case in bad faith and for improper purposes. Debtors did not appear

to either advance their own motion or to defend themselves against the bad faith and

sanctionable conduct allegations made against them by Lake Pointe and BFCU.

         Following trial, the Court took under advisement the Lake Pointe Motion, the

BFCU Motion, and the Debtors’ Motion. For the reasons set out more fully below, the

Court GRANTS the Lake Pointe Motion and the BFCU Motion insofar as the motions

seek conversion of this case to one under Chapter 7 of the Bankruptcy Code, and

ORDERS that this case be CONVERTED to one under Chapter 7 of the Bankruptcy

Code.

         The Court DENIES the Debtors’ Motion.

I.       Jurisdiction, Venue, Core Status and Authority to Enter Final Order

         This Court has jurisdiction over the motions pursuant to 28 U.S.C. § 1334 and

by virtue of the reference by the district court pursuant to 28 U.S.C. § 157(a) and LR

83.4.1. Venue is proper pursuant to 28 U.S.C. § 1408. All claims presented to this

Court are “core” pursuant to 28 U.S.C. § 157 (b)(2)(A) and (O).

         This Court has an independent duty to evaluate whether it has the



                                             
 

     19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 2 of 21
constitutional authority to enter a final order. The Supreme Court’s ruling in Stern

v. Marshall, 564 U.S. 462 (2011), sets forth certain limitations on the constitutional

authority of bankruptcy courts to enter final orders. BP RE, L.P. v. RML Waxahachie

Dodge, L.L.C., 735 F.3d 279, 286 (5th Cir. 2013) (“ ‘the question is whether the action

at issue stems from the bankruptcy itself or would necessarily be resolved in the

claims allowance process.’ ”) (quoting Stern, 564 U.S. at 499). Thus, under Stern, in

addition to determining whether each claim is core or non-core, this Court must also

determine whether the underlying issue “stems from the bankruptcy itself or it would

necessarily be resolved in the claims allowance process.” BP RE, 735 F.3d at 286.

Absent both statutory and constitutional authority, this Court may not enter a final

order, and instead must issue proposed findings of fact and conclusions of law to be

considered by the district court.

        The matters at bar require this Court to issue rulings on a motion to convert

or dismiss a chapter 13 bankruptcy case, which solely concerns federal bankruptcy

law. See 11 U.S.C. § 1307(c); see also 11 U.S.C. §105(a). Therefore, there are no Stern

issues in this case. This Court holds that it has the constitutional and statutory

authority to enter a final order or judgment with respect to the matters at bar. See

In re Wilcox, 539 B.R. 137, 146 (Bankr. S.D. Tex. 2015) (noting that the court has

constitutional authority to enter a final order when the dispute is based upon an

express provision of the Code and no state law is involved).

II.     Findings of Fact

        This Court makes the following findings of fact pursuant to Rule 7052 of the



                                            
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 3 of 21
Federal Rules of Bankruptcy Procedure, which incorporates Rule 52 of the Federal

Rules of Civil Procedure. To the extent that any finding of fact constitutes a

conclusion of law, it is adopted as such.

        The facts, in pertinent part, are as follows:

        1.    On January 8, 2019, Debtors commenced this case by filing a voluntary

petition pursuant to Chapter 13 of the Bankruptcy Code (Doc. 1). R. Scott Bowie was

their counsel of record. (Doc. 1).

        2.    On January 18, 2019, Debtors filed their bankruptcy schedules (Doc. 7),

Statement of Financial Affairs (Doc. 8), Statement of Current Monthly Income (Doc.

9), and Chapter 13 Plan (Doc. 10).

        3.    Debtors signed their schedules and statement of financial affairs under

penalty of perjury. (Doc. 7, Page 50; Doc. 8, Page 7). Darita Lashon Grigsby signed

on her own behalf and on behalf of Mark Wayne Grigsby “as power of attorney.” Id.

        4.    By letter dated January 25, 2019, Lake Pointe’s lawyer, Curtis R.

Shelton, advised Mr. Bowie of his client’s intention to schedule an examination of

Debtors pursuant to Fed. R. Bankr. P. 2004. (Lake Pointe Ex. 20).

        5.    Shortly thereafter, Debtors filed, pro se, a “Motion to Dismissed” [sic]

stating their desire “to dismissed [sic] our Chapter 13 bankruptcy case.” (Doc. 19).

        6.    On February 4, 2019, Mr. Bowie filed a Motion to Withdraw as Debtors’

attorney of record. (Doc. 18). On the same day, the Court entered an order granting

Mr. Bowie’s motion. (Doc. 24).

        7.    In response to Question 1 of Schedule A/B filed pursuant to § 521(a)(1)



                                              
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 4 of 21
and Bankruptcy Rule 1007(b), each Debtor claims to own an interest1 in the

immovable property described as follows:

               Lot 14, Lake Pointe Place, a subdivision in the City of
               Shreveport, Caddo Parish, Louisiana, as per plat recorded
               in Book 2150, page 411 of the Conveyance Records of Caddo
               Parish, Louisiana (hereinafter “Lot 14”).

        8.     BFCU is the holder of a claim secured by a first mortgage on Lot 14.

        9.     According to its proof of claim (Claim No. 13), BFCU is owed

$490,482.97.

        10.    Lake Pointe is a creditor and party-in-interest2 that is owed funds

secured by homeowners’ association privileges on Lot 14, for which Lake Pointe has

recorded notices of its liens and privileges.3

        11.    Before Debtors commenced this bankruptcy case, BFCU instituted

foreclosure proceedings against Lot 14 through the filing of a Petition for Executory

Process Without Benefit of Appraisal, Suit #606,780, First Judicial District Court,

Caddo Parish, Louisiana.

        12.    On the eve of the Sheriff’s sale, set to commence on January 9, 2019,

                                                            
1 Prior to the commencement of this case, Debtor Darita Lashon Grigbsy executed a donation

inter vivos of her interest in Lot 14 to debtor Mark Wayne Grigbsy. (Lake Pointe Ex. 1). The
Court, however, expresses no opinion regarding the effect of this inter-spousal donation inter
vivos which is governed by Louisiana Civil Code arts. 1744, 1747 and 2343.1 and La. R.S.
9:2351.

2 Despite the fact that Lake Pointe was not listed in any of the Debtor’s schedules and was
not included in the mailing matrix, Lake Pointe is a creditor and a party-in-interest because
it is owed funds from the debtor. As a creditor and party-in-interest, Lake Pointe may appear
and be heard on any issue in a case under the Bankruptcy Code.

3La. R.S. 9:1145 to 9:1148 recognize a privilege on behalf of homeowners’ associations against
the lot and improvements of a homeowner who fails to pay charges, expenses, or dues.


                                                
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 5 of 21
Debtors filed the present bankruptcy case.

        13.    Regarding the treatment of BFCU’s claim, the Chapter 13 Plan

provides that:

              The Debtors contend that Barksdale Federal Credit Union
              violated contract, violated agreement, violated Fair Debt
              Reporting Act and violated regulations of the Department
              of Housing and Urban Development (referred to as HUD)
              regarding the handling of construction loan, mortgage
              financing of construction loans, and reporting and
              disclosing information to third parties.       HUD has
              investigated the facts and is near action on this matter.
              Until resolution of the complaints lodged with HUD, the
              Debtors’ plan authorizes the Chapter 13 Trustee to
              disburse the sum of $300 per month to the Barksdale
              Federal Credit Union, or a sum determined by the
              Bankruptcy Court.

The Plan, however, failed to mention that all of these allegations against BFCU were

previously litigated in federal court and were dismissed with prejudice4 by United

States District Judge Terry A. Doughty. See Mark and Darita Grigsby vs. Barksdale

Federal Credit Union, et al., Case No. 18-cv-00537, United States District Court,

Western District of Louisiana (the “Federal Court Action”) (Lake Pointe Ex. 6).5

        14.   Not only did Debtors fail to disclose the judgment rendered in the

Federal Court Action, but they also failed to list their lawsuit in response to Question

9 of their Statement of Financial Affairs (Doc. 8, p. 3) which asks: “[w]ithin 1 year

before you filed for bankruptcy, were you a party in any lawsuit, court action, or

                                                            
4
    The doctrine of res judicata bars re-litigation of Debtors’ allegations against BFCU in this
or any other forum.

5This lawsuit was pending until December 6, 2018, about one month before Debtors filed this
bankruptcy case.


                                                
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 6 of 21
administrative proceeding? List all such matters, including personal injury cases,

small claims actions, divorces, collection suits, paternity actions, support or custody

modifications, and contract disputes.”

        15.       After the commencement of this case, multiple parties filed proofs of

claim6 indicating that they hold security interests in Debtors’ movable (personal)

property, including the following:

        a.        Tower Loan Collateral.

        Z-RO TURN LAWN MOWER, WEEDEATER, BLOWER, EDGER, 2ND TV 55”,
        3RD TV 55” FS, 4TH TV 55” FS, 5TH TV 55” FS, BOSS SURROUND SOUND
        SYSTEM, APPLE DESKTOP, PRINTER, 2016 FISHING BOAT.7

        Weight Bench and Weights, Air Compressor, Chainsaw, Honda Push Mower,
        Honda Weed Eater, Electric Blower, Generator, 2nd Flatscreen TV 55”
        Samsung, 3rd Flatscreen TV 55” Samsung, Blu Ray, Apple Laptop, Ipad,
        Toolbox, Pool Table, Commercial Grade Grill, 4th 36” Flat TV Samsung, 5th 36”
        Flat TV Samsung, Projector, Pool Table, Laptop Computer, 1 Printer, Sanyo
        Surround System.8

        b.        Republic Finance Collateral.

                 2014 Honda push mower (22” deck), 2013 Honda gas weedeater, 2013
                  Black & Decker Cordless Drill, 2013 Black & Decker chain saw, 2016
                  Honda generator, 2014 Mac Apple Laptop computer, 2017 Apple Watch,
                                                            
6
    Pursuant to § 502(a), a proof of claim is deemed allowed unless a party in interest objects.
Here, no party in interest objected to any proof of claim filed in this case. Pursuant to
Bankruptcy Rule 3001(f), a proof of claim executed and filed in accordance with the Federal
Bankruptcy Rules shall constitute prima facie evidence of the validity and the amount of the
claim. Here, the Court finds that the proofs of claim at issue were filed in accordance with
the Bankruptcy Rules and therefore constitute prima facie evidence of the validity and the
amount of the claims.

7 See, Claim 7 and Lake Pointe Ex. 9 and 10, attaching copies of a promissory note and
security agreement dated October 20, 2017 and UCC-1 Financing Statement on November 2,
2017, in the records of Caddo Parish, Louisiana, as Instrument No. XX-XXXXXXX.

8See, Claim 6 and Lake Pointe Ex. 13, attaching copy of UCC-1 Financing Statement on
October 26, 2017, in the records of Caddo Parish, Louisiana, as Instrument No. XX-XXXXXXX.


                                                
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 7 of 21
                   2013 14K Gold Chain Necklace, 2016 Gold Diamond Bracelet, 2013 55”
                   Phillips F/S TV, 2017 55” Phillips F/S TV, 2017 Bose Theater System
                   Full Set.9

                  2014 Honda Push Lawn Mower 22” Deck, 2013 14k Gold Chain Necklace
                   Antique China Hutch (70s), 6 Place Setting Antique China (60s), 2013
                   Black and Decker Chain Saw, 2013 Black and Decker Cordless Drill,
                   2013 Honda Gas Weedeater, 2014 Apple Mac Laptop Computer, 2014
                   Apple i-Phone 6, 2013 55” Phillips Flatscreen TV, 2016 Utility Trailer
                   10 x 18 Big Tex, Honda Generator10

                  2014 Honda Push Lawn Mower, 2012 Kentmore Chest Deep Freezer,
                   2013 14k Gold Chain Necklace, Antique China Hutch (70s), 6 Place
                   Setting Antique China (60s), 2013 Black and Decker Chain Saw, 2013
                   Black and Decker Cordless Drill, 2013 Honda Weed Eater, 2014 Apple
                   Mac Laptop Computer, 2014 Apple i-Phone 6, 2013 55” Phillips
                   Flatscreen Tv, 2016 Honda Generator11

                  2014 Honda Push Lawn Mower, 2012 Kentmore Chest Deep Freezer,
                   2013 14k Gold Chain Necklace, Antique China Hutch (70s), 6 place
                   setting Antique China (60s), 2013 Black and Decker Chain Saw, 2013
                   Black and Decker Cordless Drill, 2013 Honda Weed Eater, 2014 Apple
                   Mac Laptop Computer, 2014 Apple i-Phone 6, 2014 Apple i-Phone 6, (3)
                   2013 55” Phillips Flatscreen Tv’s12

         16.       After the commencement of this case, Debtors filed their schedules of

assets as required by § 521(a)(1) of the Bankruptcy Code and Bankruptcy Rule

                                                            
9 See, Claim 8, page 9 and Lake Pointe Ex. 14, attaching copies of a promissory note and

security agreement dated October 20, 2017 and UCC-1 Financing Statement on October 27,
2017, in the records of Caddo Parish, Louisiana, as Instrument No. XX-XXXXXXX.

10 See, Claim 8, page 10, and Lake Pointe Ex. 14, attaching a copy of UCC-1 Financing
Statement on April 7, 2017, in the records of Caddo Parish, Louisiana, as Instrument No. 09-
1326427.

11 See, Claim 8, page 11, and Lake Pointe Ex. 14, attaching a copy of UCC-1 Financing
Statement on January 6, 2017, in the records of Caddo Parish, Louisiana, as Instrument No.
XX-XXXXXXX.

12 See, Claim 8, page 12, and Lake Pointe Ex. 14, attaching a copy of UCC-1 Financing
Statement on May 6, 2015, in the records of Caddo Parish, Louisiana, as Instrument No. 09-
1326427.
 

                                                
 

     19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 8 of 21
1007(b). (Doc. 7). Debtors’ bankruptcy schedules, however, did not list all of the

collateral held by Tower Loan or Republic Finance, including the following:

        a.    Undisclosed Boat. Question 9 of Schedule A/B (Doc. 7, p. 5) asks if

Debtors own any boats, trailers, motors, watercraft, or fishing vessels. Debtors

responded to this question by checking the box “no.” Their answer is contradicted by

the Tower Loan promissory note and security agreement dated October 20, 2017

which clearly lists a 2016 fishing boat. (Lake Pointe Ex. 9).

        b.    Undisclosed Electronic Devices. Question 7 of Schedule A/B asks if

Debtors own any televisions, radios; audio, video, stereo, and digital equipment;

computers, printers, scanners; music collections; electronic devices including cell

phones, cameras, media players, games. Here, Debtors checked the box “yes,” but

listed only two (2) televisions, a laptop, and two (2) cell phones. (Doc. 7, page 5). The

evidence, however, establishes that Debtors own many more electronic devices which

simply were not disclosed, including three (3) additional television sets and a 2017

Bose home theater system. See, Lake Pointe, Ex. 10 (listing 5 televisions), Lake

Pointe Ex. 14 (UCC-1 financing statement dated October 26, 2017, listing a 2017 Bose

home theater system).

        c.    Undisclosed Jewelry. Question 12 of Schedule A/B asks if Debtors

own any jewelry, including everyday jewelry, costume jewelry, engagement rings,

wedding rings, heirloom jewelry, watches, gems, gold, or silver.         Here, Debtors

answered “yes” (Doc. 7, p.7), but listed only wedding rings. The documentation

attached to Republic Finance’s proof of claim, however, shows Debtors own an Apple



                                             
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 9 of 21
Watch, a14 karat gold chain necklace from 2013, and a 2016 gold diamond bracelet.

(Lake Pointe Ex. 13). Debtors failed to list any of these items.

         d.    Undisclosed Pool Table. Question 9 of Schedule A/B asks if Debtors

own any sports, photographic, exercise, and other hobby equipment; bicycles, pool

tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical instruments.

Here, Debtors answered “no” (Doc. 7, p.5), even though they granted a security

interest in a pool table to Tower Loan. (Lake Pointe Ex. 14).

         e.    Undisclosed Stocks and LLC membership interests. Questions 18

and 19 of Schedule A/B ask whether Debtors own any bond funds, investment

accounts with brokerage firms, money market accounts or non-publicly traded stock

and interests in incorporated and unincorporated businesses, including an interest

in an LLC, partnership, and joint venture. In response, Debtors checked “no.” (Doc.

7, p. 6). This is contradicted by the deductions from Mr. Grigsby’s income shown on

Schedule J. (Lake Pointe Ex. 8). The deductions from Mr. Grigsby’s income include

a deduction of $407.14 for an Employee Stock Purchase Program with his employer,

Kansas City Southern Railroad. Debtors’ “no” response to Question 19 of Schedule

A/B is further contradicted by evidence adduced at trial showing that Debtor Darita

Lashon Grigsby has a membership interest in United Enterprises Investments,

L.L.C. (Lake Pointe Ex. 21, 22).

         17.   Debtors listed on Schedule J that they pay real estate taxes of $175.00

per month, which would be $2,100.00 per year. (Lake Pointe Ex. 17). Evidence

produced at trial showed that, in fact, it was BFCU, not Debtors, who paid in full



                                             
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 10 of 21
Debtors’ outstanding real estate taxes and insurance for 2018.             (BFCU Ex. 1).

Specifically, BFCU produced copies of cancelled checks showing that, on December

27, 2018, BFCU: (i) advanced $7,662.59 to pay the 2018 Caddo Parish taxes, and (ii)

advanced $2,002.38 to pay the 2018 City of Shreveport taxes. (BFCU Ex. 1).

         18.   Debtors also listed on Schedule J that they pay homeowners’ association

or condominium dues of $100.00 per month, or $1,200.00 per year. (Lake Pointe Ex.

17). Evidence adduced at trial proved this to be yet another misrepresentation by

Debtors. Lake Pointe produced a statement for the 2019 homeowners’ association

dues owed on Debtors’ home in the amount of $1,750.00. (Lake Pointe Ex. 18).

         19.   For the reasons set forth herein, the Court finds that Debtors: (i) failed

to list creditors and parties-in-interest; (ii) omitted several assets with material value

from their schedules; (iii) misstated their expenses; and (iv) failed to disclose

information about prior federal court litigation to which they were parties in the

United States District Court for the Western District of Louisiana.

III.     Conclusions of Law and Analysis

         This Court makes the following conclusions of law pursuant to Rule 7052 of

the Federal Rules of Bankruptcy Procedure. To the extent that any conclusion of law

constitutes a finding of fact, it is adopted as such.13

         A. Debtors’ Bad Faith is Cause for Conversion of this Case to One
            Under Chapter 7 of the Bankruptcy Code

         BFCU and Lake Pointe assert that, because of Debtors’ manifest bad faith,

                                                            
13     Unless otherwise indicated, all citations to statutory sections are to the Bankruptcy
Reform Act of 1978 (the “Bankruptcy Code” or “Code”), as amended, 11 U.S.C. § 101 et seq.


                                               
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 11 of 21
their Chapter 13 case should be either dismissed or converted to a Chapter 7. Under

§ 1307, upon the request of a party in interest, the court may convert a chapter 13

case to chapter 7 “for cause.”

         Section 130714 delineates a non-exclusive list of circumstances which

constitute cause. Lack of good faith constitutes “cause” for purposes of § 1307(c). See,

e.g., Toles v. Powers, 1999 WL 1261453 at *3 (N.D. Tex. 1999) (“Several courts have

found that a lack of good faith is sufficient cause for a bankruptcy court to take action

under section 1307.”) (citations omitted). In the Fifth Circuit, to determine whether

a Debtor acted in good faith, courts employ a “totality of the circumstances” analysis

with the determination made on a case-by-case basis. Matter of T–H New Orleans

L.P., 116 F.3d 790 (5th Cir.1997) (“The requirement of good faith must be viewed in

light of the totality of the circumstances surrounding establishment of a Chapter 11

plan...”).



                                                            
14 Section 1307, which governs conversion or dismissal of chapter 13 cases, provides that:



(a)      The debtor may convert a case under this chapter to a case under chapter 7 of this
         title at any time. Any waiver of the right to convert under this subsection is
         unenforceable.

(b)      On request of the debtor at any time, if the case has not been converted under section
         706, 1112, or 1208 of this title, the court shall dismiss a case under this chapter. Any
         waiver of the right to dismiss under this subsection is unenforceable.

(c)      Except as provided in subsection (e) of this section, on request of a party in interest or
         the United States Trustee and after notice and a hearing, the court may convert a case
         under this chapter to a case under chapter 7 of this title, or may dismiss a case under
         this chapter, whichever is in the best interests of creditors and the estate, for cause ...

         ...

11 U.S.C. § 1307 (emphasis added).
                                                   
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 12 of 21
         “The bad faith determination focuses on the totality of the circumstances,

specifically: (1) whether the debtor has stated his debts and expenses accurately; (2)

whether he has made any fraudulent representation to mislead the bankruptcy court;

or (3) whether he has unfairly manipulated the bankruptcy code.” In re Molitor, 76

F.3d 218, 220–21 (8th Cir. 1996); In re Nassar, 216 B.R. 606, 608 (Bankr. S.D. Tex.

1998) (same); In re Gier, 986 F.2d 1326, 1329 (10th Cir. 1993) (“We join the Seventh

Circuit and conclude that in determining whether a Chapter 13 petition has been

filed in bad faith under § 1307(c), the bankruptcy court must consider the ‘totality of

the circumstances.’ This approach is as appropriate for a § 1307(c) inquiry as it is for

a § 1325(a)(3) inquiry because in each case it best assists the bankruptcy court's

determination whether or not under the circumstances of the case there has been an

abuse of the provisions, purpose, or spirit of [the Chapter].” (internal quotations and

citations omitted).

         At trial, Lake Pointe and BFCU bore the burden of proving, by a preponderance

of the evidence, that Debtors filed this case in bad faith such that it should now be

converted to a Chapter 7 case in order to serve the best interests of creditors to the

estate. See In re Barrows, 399 B.R. 506 (Bankr. D. Minn. 2009), aff'd, 408 B.R. 239

(B.A.P. 8th Cir. 2009) (holding that the moving party bears the burden of establishing

“bad faith,” of a kind sufficient to prevent debtors from amending their schedules,

“and must do so by a preponderance of the evidence”); see also, In re Werts, 410 B.R.

677 (Bankr. D. Kan. 2009) (holding that “although a debtor bears the burden of

proving that a Chapter 13 plan was filed in good faith, the burden of showing that a



                                             
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 13 of 21
case was filed in bad faith so as to require conversion or dismissal falls on the party

seeking such conversion or dismissal).

         Lake Pointe and BFCU provided the Court with evidence sufficient to show, by

a preponderance of the evidence, that: (1) Debtors attempted to mislead this Court

and their creditors by proposing a plan that hinged upon the success of already-

dismissed claims; (2) Debtors intentionally did not list creditor and party-in-interest

Lake Pointe in its schedules; (3) Debtors intentionally failed to include potentially

valuable assets on their schedules; and (4) Debtors intentionally misstated their

expenses.

         Additionally, the Court views the timing of Debtors’ bankruptcy filing as

suspicious at best, and deceitful at worst. As mentioned above, Debtors filed this case

one day before a lawfully scheduled Sheriff’s sale,15 which had already been set and

re-set numerous times before.16 The Court finds that the timing of Debtors filing for

bankruptcy relief is further evidence that theirs was a bad-faith filing. Debtors’ lack

of candor17 also is evident from their Bankruptcy Petition, Schedules, and Statement

of Financial Affairs. These documents are replete with false statements, misleading

information, and omissions of material facts. See, e.g., In re Leavitt, 171 F.3d 1219


                                                            
15 Plans which have as their sole purpose the forstalling of mortgage foreclosures on a debtor’s

residential real property have been held to have been filed in bad faith and not confirmable.
Matter of Stein, 36 B.R. 521, (Bktcy. M.D. FL 1983).

16 Counsel for BFCU noted that the Sheriff’s sale of the Grigsby property was originally
scheduled in early 2018, but had to be re-scheduled on multiple occasions due to Debtors’
actions.

17 “Candor, accuracy and integrity are required of a debtor in bankruptcy. In re Bennett,
126 B.R. 869, 875 (Bankr. N.D. Tex. 1991).

                                                 
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 14 of 21
(9th Cir. 1999) (finding debtor's failure to fully disclose assets and correct omissions

indication of bad faith).

         Debtors’ disregard for their obligations under chapter 13 bankruptcy provide

an independent basis to conclude that this case was filed in bad faith and should be

converted. Marrama v. Citizens Bank of Massachusetts, 549 U.S. 365, 373–74, (2007);

see also In re Henson, 289 B.R. 741, 752 (Bankr. N.D. Cal. 2003) (holding that “it is

not necessary to find that Debtor filed bankruptcy in bad faith in order to conclude

that cause exists to remove this case from Chapter 13, because Debtor has shown that

he is not capable of performing as a Chapter 13 Debtor. Debtor has not provided

reliable information about his financial condition, he will not make himself available

to do so in future ... Cause therefore exists for concluding that this bankruptcy case

cannot remain in Chapter 13”); see also In re Stoller, 351 B.R. 605 (Bankr. N.D. Ill.

2006) (“[i]n deciding whether Chapter 13 petition was filed in bad faith, so as to

provide ‘cause’ for order converting case, bankruptcy court considers both objective

evidence that a petition promotes a fundamentally unfair result and subjective

evidence that debtor filed petition for a fundamentally unfair purpose not in line with

spirit of the Bankruptcy Code”); see also In re Goodvin, 548 B.R. 806 (Bankr. N.D.

Iowa 2016) (“[b]ottom line for court, in deciding whether a Chapter 13 case should be

dismissed based on Debtor’s bad faith, is whether debtor is attempting to thwart his

creditors or is making an honest effort to repay them to the best of his ability”).

         The Court finds that Lake Pointe and BFCU met their burden of proof and that

Debtors filed this case in bad faith. Given the “totality of the circumstances,” this



                                             
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 15 of 21
Court finds that there has been an abuse of the provisions, purposes, and spirit of

chapter 13 by the Debtors and that cause exists to convert the Debtors’ case.

         B. Converting This Case Would Best Serve the Interests of Creditors

         Even though this Court has found that cause exists to convert the Debtors’

case, this does not end the inquiry—the Court also finds that it would be in the best

interests of the creditors and the estate to convert.      Given the allegations and

evidence of numerous fraudulent omissions as well as the Debtors obvious lack of

candor with this Court, the Court finds that creditors and estate will be best served

by the conversion of the case to chapter 7 and the appointment of a chapter 7 trustee.

         Creditors are likely to recover more in a Chapter 7 case than they will under

the Debtor's proposed Chapter 13 plan, which proposes to pay a minimal dividend to

unsecured creditors. The Chapter 7 trustee will be able to investigate Debtors’

tangled financial affairs and omissions from their bankruptcy schedules and

distribute money to creditors to ensure an equitable distribution to them. See In re

Eatman, 182 B.R. 386, 394 (Bankr. S.D.N.Y. 1995) (converting case to Chapter 7

served best interests of creditors and estate where schedules were riddled with

inaccuracies and omissions, where Chapter 7 trustee can investigate the debtor's

financial affairs and bring appropriate actions to recover property, and, if necessary,

object to debtor's discharge where the debtor may have concealed assets).

         Furthermore, as mentioned above, prior to filing their bankruptcy petition in

this Court, Debtors litigated various housing discrimination and conspiracy claims in

federal court against BFCU and Lake Pointe, all of which were dismissed with



                                             
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 16 of 21
prejudice by the District Court. In ¶ 107 of their Complaint filed on April 19, 2018,

in the Federal Court Action, Debtors stated: “[o]n July 2, 2017, Loanstar Home

Lending received the Appraisal Report prepared by Mr. Almon W. Delaune. It was

his opinion (backed by 30+ pages of support documents) that the Grigsby property’s

market value as of that date was $950,000.00.” In ¶ 131 of their Complaint, Debtor

Mark Grigsby describes himself as “a man who just built a $950,000.00 home with

only a $388,000.00 loan from BFCU and much less than $100,000.00 from the other

secured creditors.” Finally, in ¶ 135 of their Complaint Debtors allege that “Mark

Grigsby is now going to be humiliated and embarrassed yet again due to the racism

in this community when he files for bankruptcy just to save the home he and his wife

so passionately put together…”

         A court may take judicial notice of the record in prior related proceedings and

draw reasonable inferences therefrom. Gray ex rel. Rudd v. Beverly Enterprises-

Mississippi, Inc., 390 F.3d 400 (5th Cir. 2004) (court may take judicial notice of

actions by or in another court). See also In re E.R. Fegert, Inc., 887 F.2d 955, 957–58

(9thCir. 1989) (“It is well-settled that court documents from the underlying

bankruptcy case are subject to judicial notice in related adversary proceedings and

related district court litigation”). See also U.S. v. Southern California Edison Co.,

300 F. Supp. 2d 964 (E.D. Cal. 2004) (holding that federal courts may take judicial

notice of proceedings in other courts, both within and without the federal judicial

system; however such documents are noticed only for the purpose of determining




                                              
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 17 of 21
what statements are contained in the documents, and not to provide the truth of those

statements).

         In addition, the court may take judicial notice of matters of public record,

including pleadings filed in state court. See Joseph v. Bach & Wasserman, L.L.C., 487

Fed. Appx. 173, 178 (5th Cir. 2012) (“[T]he court may take judicial notice of matters

of public record. Here, the document referenced is a pleading filed with a Louisiana

state district court, and it is a matter of public record.” (citation omitted) (citing Funk

v. Stryker Corp., 631 F.3d 777 (5th Cir. 2011).

         Here, the Court takes judicial notice of Debtors’ statements (via allegations) in

a prior, related district court litigation, not for the purpose of determining the truth

of those statements, but simply to determine their existence.               Under these

circumstances, the Court finds that it is within its discretion to take judicial notice of

Debtors’ statements in the aforementioned ¶¶ 107, 131 and 135 of their Complaint.

Debtors’ statements in ¶¶ 101 and 135 show, in no uncertain terms, that Debtors

stated that the market value of their home as of July 2, 2017 was $950,000.00.

Debtors’ statement in ¶ 135 indicates Debtors’ sole purpose in seeking bankruptcy

protection was to avoid creditors such as BFCU seeking to enforce the benefit of their

bargain under state law.

         Notwithstanding the fact that, on April 19, 2018, Debtors represented to the

federal district court that the value of their home was $950,000.00, when Debtors

filed for bankruptcy in this Court, they listed on Schedule A/B the value of their home

as $595,060.00.      The evidence shows that Debtors have understated their home’s



                                               
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 18 of 21
value in an effort to mislead this Court and their creditors. Such behavior this Court

cannot abide.

         If, as Debtors have asserted, their home has a market value of $950,000.00,

then liquidation of that asset would garner sufficient funds to satisfy all of their

secured debt ($635,036.81), general unsecured debt ($35,975.20), and would even

leave enough to satisfy all of their non-dischargeable student loan debt ($61,562.00).

These facts militate toward conversion of this case to a Chapter 7, so that a duly-

appointed Chapter 7 trustee can set about liquidating this valuable asset for the

benefit of the estate and its creditors.

         Also, once this case is converted to Chapter 7, the trustee may, upon

investigating the financial affairs of Debtors and determining whether they made a

false oath or account in connection with this case, oppose their discharge. § 704(a)(6).

         C.    Debtors’ Right to Voluntarily Dismiss Case is Not Absolute

         Although Debtors have filed a request that this case be dismissed, their right

to a dismissal under 11 U.S.C. § 1307(a) is not absolute. See In re Jacobsen, 609 F.3d

647, 661 (5th Cir. 2010) (“We construe § 1307(b) and (c)18 to permit a bankruptcy

court to convert a case to Chapter 7 in lieu of dismissing the case under circumstances

                                                            
18 Reading subsections (b) and (c) in pari materia leads one to the conclusion that Congress

could not have intended to give a debtor an absolute right to obtain dismissal of a Chapter
13 case. In re Gaudet, 132 B.R. 670, 676 (D.R.I. 1991). Such a right would give the debtor
unfettered power to prevent conversion under § 1307(c) by simply filing a motion to dismiss
whenever conversion was requested. Id. For all practical purposes, that would render
subsection (c) a nullity, an intent that ought not to be attributed to Congress. Id. The
conversion provision contained in § 1307(c) operates as a limitation on the debtor's right to
obtain voluntary dismissal under § 1307(b). Id.

 
 

                                               
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 19 of 21
where the debtor has acted in bad faith or abused the bankruptcy process”); see also,

Elliott v. Sutton, 2012 WL 1999846 (Civil Action No. 12–514; W.D. La 2012)

(Bankruptcy Court denial of debtor’s motion to dismiss and sua sponte conversion

order after determining that he filed for Chapter 13 in bad faith affirmed). As stated

in Elliott:, “in the Fifth Circuit, a bankruptcy court may sua sponte convert a case to

Chapter 7 based on its power to prevent an abuse of process pursuant to § 105(a).” Id

at 4; see also, In re Powers, 48 B.R. 120, 121 (Bankr. M.D. La. 1985) (holding that

“while a debtor’s right to voluntary dismissal is otherwise absolute, it does not apply

where the debtor has filed the case for an improper purpose, in bad faith, or to abuse

the bankruptcy process.”

         The Court declines to allow Debtors to use § 1307(b) as an escape hatch

through which to exit bankruptcy. Under the circumstances of this case, permitting

a debtor to exit bankruptcy under § 1307(b) would render section 1307(c) motions to

convert meaningless and “open up the bankruptcy courts to a myriad of potential

abuses.” In re Molitor, 76 F.3d at 218; see also In re Zarowitz, 36 B.R. 906, 908 (Bankr.

S.D.N.Y. 1984) (holding “if it can be demonstrated that the Chapter 13 case was filed

for an improper purpose, in bad faith or was otherwise filed to abuse or misuse the

bankruptcy process, the bankruptcy court should deny such debtor-requested

dismissal in favor of a pending motion to convert”).

         This holding is consistent with various other lower court decisions which find

that the bankruptcy court has the inherent power to prevent abuses of the

bankruptcy process. See, e.g., Gaudet v. Kirshenbaum Inv. Co., Inc. (In re Gaudet),



                                             
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 20 of 21
132 B.R. 670, 674 (D.R.I. 1991) (“[t]he Bankruptcy Court need not allow itself to be

used ‘as a legal playground or revolving door, [for] filing and dismissing bankruptcy

cases at will so as to delay, frustrate and harass legitimate creditor interests.’ ...

Section 105 of the Bankruptcy Code confers broad power on the Bankruptcy Court to

deal with such abuses.”) (citations omitted).

IV.      Conclusion

         Based on the evidence, the Court concludes that Debtors filed their Chapter 13

petition in bad faith and that it is in the best interest of the creditors that this case

be converted to one under Chapter 7 of the Bankruptcy Code. A separate order

converting the case will be entered.

                                          ###




                                             
 

    19-10027 - #45 File 03/13/19 Enter 03/13/19 16:31:37 Main Document Pg 21 of 21
